Andrews, Judge,
dissenting.
I disagree with the majority’s conclusion in Division 3 that the jury charge on actual value was harmless error under the circumstances.
The trial court’s charge allowing the jury to consider awarding actual value instead of fair market value without any evidence to *32support a finding that fair market value was not the proper measure of damages was clear error. State Hwy. Dept. v. Thomas, 106 Ga. App. 849, 852-854 (128 SE2d 520) (1962); State Hwy. Dept. v. Stewart, 104 Ga. App. 178, 182-183 (121 SE2d 278) (1961). Nevertheless, under some circumstances this error has been found harmless. In Ga. Power Co. v. Bishop, 162 Ga. App. 122, 126 (290 SE2d 328) (1982), we found a similar charge given without supporting evidence was harmless because, “as there was no evidence of unique value, [the jury] could not make such an award and the verdict shows that it was within the range of the testimony.” In Dept. of Transp. v. 19.646 Acres of Land, 178 Ga. App. 287, 288 (342 SE2d 760) (1986), we again noted that, even if there was no evidence supporting such a charge, “the verdict was well within the range of evidence of fair market value and DOT has not carried its burden of demonstrating not only error but harm.”
Decided March 15, 1996
Reconsideration denied March 29, 1996
Michael J. Bowers, Attorney General, McClure, Ramsay & Dickerson, John A. Dickerson, Luther H. Beck, Jr., for appellant.
In the present case, it cannot be established that the $316,000 jury verdict was within the range of the admissible evidence of fair market value. The highest admissible fair market value testimony was given by the condemnees’ expert appraiser, who testified that the total value of the land taken and consequential damages based on the value of the remainder was $308,500. As the majority correctly points out in Division 4, testimony was erroneously admitted showing the value of consequential damages to a contiguous tract of land in the amount of $50,000. The majority affirms on the condition that $50,000 be written off the verdict.
Nevertheless, since a general verdict was rendered, it is impossible to determine whether the jury included all, part, or none of the inadmissible $50,000 in the $316,000 verdict. Since it is possible the $316,000 general verdict included none of the erroneous damages, it cannot be established that the verdict reached by the jury on the admissible evidence of fair market value was within the range of the highest value evidence of $308,500. Accordingly, it cannot be stated with any degree of probability that the error was harmless in this case. The DOT was entitled to a new trial. Simply concluding that the error was harmless because there was no evidence of actual value, as the majority does, leaves to pure speculation whether or not the charge was harmful.
Andrew J. Hill, Jr., for appellees.